Holden, J.,
delivered the opinion of the court.
This is an appeal from a decree of the chancery court of Leflore county overruling a demurrer to the bill filed by the appellee in which it seeks a discovery and accounting between the appellants and appellee. The appeal was granted for the purpose of review of the action of the lower court. The reporter will state the facts.
The bill charges business dealings between the parties for several years, that the accounts between them are *184mutual accounts and are complicated, and that the status of the accounts is within the knowledge of appellants, and praying for a discovery'and accounting , and decree accordingly. The bill further alleges that both the Delta Insurance & Realty Company and Barry and Steele were indebted to the appellee in a gross sum, a part of which was due and owing by Barry and Steele, and the other part by the Delta Insurance & Realty Company, that on account of the relation of all the parties to each other the indebtedness was a joint liability, and that the ap-pellee had no knowledge as to the amount due by each, and that a discovery is necessary.
We think the facts alleged in the bill of the appellee are sufficient to warrant the lower court in granting the relief prayed for. Section 556, Code of 1906; 1 O. J. 618, 619; State v. Brown, 58 Miss. 835; Compress Co. v. Levy, 83 Miss. 774, 36 So. 281; Waller v. Shannon, 53 Miss. 500; Wright v. Shelton, Smedes & M. Ch. 399; Tribette v. Railroad Co., 70 Miss. 182, 12 So. 32, 19 L. R. A. 660, 35 Am. St. Rep. 642.
Affirmed and remanded, and appellant granted sixty days within which to answer the bill.

Affirmed and Rema/nded.